     Case 1:15-cv-08725-GBD-RWL Document 256-43 Filed 09/13/19 Page 1 of 8
                            Confidential - Attorneys' Eyes Only


                                                                         Page 1
 1                        Marc Esteva
 2            CONFIDENTIAL - ATTORNEYS' EYES ONLY
             IN THE UNITED STATES DISTRICT COURT
 3          FOR THE SOUTHERN DISTRICT OF NEW YORK
     ______________________________
 4                                  :
     UMB BANK NA, as Trustee        : Civil Action No:
 5                                  : 15 Civ 08725 (GBD)
                     Plaintiff      :
 6                                  :
                     -v-            :
 7                                  :
     SANOFI                         :
 8                                  :
                     Defendant      :
 9   ______________________________:
10
11                      Videotaped deposition
12                               Of
13                            Marc Esteva
14
15                  On Thursday, June 14th 2018
16                     Commencing at 8.39 am
17                           Taken at:
18                  Cahill Gordon & Reindel LLP
19                      24 Monument Street
20                            London
21                           EC3R 8AJ
22                        United Kingdom
23
24   Reported by: Miss Pamela Henley
25   Job Number: 142636

                        TSG Reporting - Worldwide    877-702-9580
    Case 1:15-cv-08725-GBD-RWL Document 256-43 Filed 09/13/19 Page 2 of 8
                           Confidential - Attorneys' Eyes Only


                                                                       Page 14
1                              Marc Esteva
2




                       TSG Reporting - Worldwide    877-702-9580
    Case 1:15-cv-08725-GBD-RWL Document 256-43 Filed 09/13/19 Page 3 of 8
                           Confidential - Attorneys' Eyes Only


                                                                       Page 18
1                              Marc Esteva
2




                       TSG Reporting - Worldwide    877-702-9580
    Case 1:15-cv-08725-GBD-RWL Document 256-43 Filed 09/13/19 Page 4 of 8
                           Confidential - Attorneys' Eyes Only


                                                                       Page 19
1                              Marc Esteva
2




                       TSG Reporting - Worldwide    877-702-9580
    Case 1:15-cv-08725-GBD-RWL Document 256-43 Filed 09/13/19 Page 5 of 8
                           Confidential - Attorneys' Eyes Only


                                                                       Page 28
1                              Marc Esteva
2




                       TSG Reporting - Worldwide    877-702-9580
    Case 1:15-cv-08725-GBD-RWL Document 256-43 Filed 09/13/19 Page 6 of 8
                           Confidential - Attorneys' Eyes Only


                                                                       Page 30
1                              Marc Esteva
2




                       TSG Reporting - Worldwide    877-702-9580
    Case 1:15-cv-08725-GBD-RWL Document 256-43 Filed 09/13/19 Page 7 of 8
                           Confidential - Attorneys' Eyes Only


                                                                     Page 114
1                              Marc Esteva
2




                       TSG Reporting - Worldwide    877-702-9580
    Case 1:15-cv-08725-GBD-RWL Document 256-43 Filed 09/13/19 Page 8 of 8
                           Confidential - Attorneys' Eyes Only


                                                                     Page 216
1                              Marc Esteva
2




                       TSG Reporting - Worldwide    877-702-9580
